Citation Nr: 0405364	
Decision Date: 02/26/04    Archive Date: 03/05/04

DOCKET NO.  03-14 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma



THE ISSUE

Whether the appellant is entitled to payment of Dependents' 
Educational Assistance benefits under Chapter 35, Title 38, 
United States Code for courses completed after August 1, 
2000, the first month following the effective date of the 
termination of her marriage to the veteran.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. Cryan, Counsel



INTRODUCTION

The veteran had unverified active service from November 1971 
to January 1977.  The appellant is the ex-spouse of the 
veteran; their divorce became final on June 19, 2000.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an undated decision of the RO which notified the 
appellant that educational benefits could not be paid. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

The appellant, the veteran's ex-spouse in this case, contends 
that Dependents' Educational Assistance Program (DEA) 
benefits should be paid for courses taken in June and July 
2000, prior to the effective date of the divorce from 
veteran, even though the classes were not successfully 
completed until after August 1, 2000, the first month 
following the effective date of the divorce.

Historically, the appellant was notified by letter dated in 
October 2000 that she was entitled to benefits for an 
approved program of education or training under the DEA, but 
that she may only use her benefits before August 1, 2000, the 
first month that she was no longer married to the veteran.  
In other words, the veteran's enrollment in the Harcourt 
Learning Direct Program was approved for payment of benefits 
through August 1, 2000.

The appellant's VA Form 22-1999 Enrollment Certification, 
dated in June 2000, shows that she completed three of the 37 
lessons of the Correspondence Course for which she was 
enrolled; that the first lesson was serviced on August 9, 
2000, and that the last lesson was serviced on August 9, 
2000.

In undated correspondence, the RO notified the appellant that 
her claim for enrollment at Harcourt Direct had been 
processed, but that the RO was unable to pay her benefits.  
The RO explained that educational benefits were paid when 
lessons were completed, and that the school notified the RO 
that no lessons were completed before August 1, 2000, the 
date she was removed as the spouse of the veteran.  

The appellant explained, in her Notice of Disagreement (NOD), 
that she was under a tremendous amount of stress during the 
time of the divorce, and that her diagnosed mental illness 
was an extenuating circumstance which prevented her from 
completing her coursework prior to August 1, 2000.  

The appellant submitted a copy of the divorce decree, but it 
is unclear as to whose fault, if any, the divorce grounds 
were based.

In her April 2003 VA Form 9, the appellant indicated that she 
started Harcourt home schooling in June 2000, and that she 
had completed two lessons in June and two lessons in July.  
She indicated; however, that she failed all four tests due to 
her stressful circumstances.  She further indicated that the 
tests were sent back within the two months, and she re-took 
each test, which she reportedly passed, but which were graded 
subsequent to the date on which the divorce was final.  

In light of the foregoing, the veteran asserts that she is 
entitled to payment of her DEA benefits for the four lessons 
completed prior to August 1, 2000, even though she did not 
receive passing grades for these lessons until after August 
1, 2000.

Applicable laws and regulations provide that an individual is 
eligible for Chapter 35 benefits if he or she is the 
"spouse" of a veteran who: (1) died as a result of a 
service-connected disability; (2) is on active duty and has 
been listed, for a period of ninety days, as missing in 
action, captured in the line of duty by a hostile force, or 
forcibly detained or interned in the line of duty by a 
foreign government or power; or (3) has a total disability 
permanent in nature resulting from a service- connected 
disability, or who died while a disability so evaluated was 
in existence.  38 U.S.C.A. § 3501(a)(1)(B)-(D) (West 2002); 
38 C.F.R. § 21.3021(a)(2), (3) (2003).

Initially, the Board notes that documentation available for 
review does not include verification of the veteran's 
period(s) of active service, a certificate of death (if 
appropriate), or a rating decision showing a total disability 
permanent in nature.  At first glance, it may appear that 
such evidence is not crucial to a determination in this case, 
as the issue of eligibility has already been established.  
However, this information may be dispositive with regard to 
establishing a basis for discontinuance of DEA benefits, as 
noted herein below.  

As noted, the RO notified the appellant in October 2000 that 
she was eligible for DEA benefits until August 2000, the 
first full month that she would no longer be considered the 
spouse of the veteran.  

With regard to the timing of payment of DEA benefits, the law 
and regulations provide that VA will pay educational 
assistance to an individual who is pursuing a correspondence 
course only after (i) The educational institution has 
certified his or her enrollment; (ii) VA has received from 
the individual a certification as to the number of lessons 
completed and serviced by the educational institution; and 
(iii) VA has received from the educational institution a 
certification or an endorsement on the individual's 
certificate, as to the number of lessons completed by the 
individual and serviced by the educational institution.  
38 C.F.R. § 21.4138 (e) (3) (2003).

With regard to the discontinuance of DEA benefits, the law 
provides that if more than one basis for reduction or 
discontinuance is involved, the earliest date will control.  
In cases where the veteran and eligible spouse divorce, the 
discontinuance date for the eligible spouse's award of 
educational assistance will be: (1) The end of the quarter or 
semester if the school is operated on a quarter or semester 
system, and the divorce was without fault on the eligible 
spouse's part; (2) The end of the course or a 12-week period, 
whichever is earlier, if the school does not operate on a 
quarter or semester system, and the divorce was without fault 
on the eligible spouse's part; or (3) In all other instances, 
the date the divorce decree becomes final.  38 C.F.R. 
§ 21.3135 (d) (2003).

In addition, VA will discontinue the DEA benefits of the 
veteran who is no longer rated permanently and totally 
disabled and/or if the serviceperson is removed from the 
"missing status" list.  38 C.F.R. § 21.3135 (h), (i) 
(2003).

The Board is mindful of the appellant's assertions that she 
would have completed the four lessons taken in June and July 
prior to the August 1, 2000 date but for her mental illness.  
However, the criteria governing eligibility for Dependents' 
Educational Assistance benefits under Chapter 35 are clear 
and specific, and the Board is bound by them.  

In this case, the governing criteria noted above at 38 C.F.R. 
§ 21.3135 (d) (2) indicate that in the case of a divorce, the 
DEA benefits will be discontinued after 12 weeks, or at the 
end of the course, whichever is earlier, for courses not 
operating on a semester or quarter system; and the divorce 
was without fault of the eligible party.  

First, the RO did not consider this provision, finding that 
the divorce decree did not indicate one way or another 
whether the appellant was at fault.

Second, the RO did not consider whether the appellant 
successfully completed any courses within 12 weeks of the 
effective date of the divorce.  

The appellant should therefore be asked to provide evidence 
of all courses completed within 12 weeks of the effective 
date of divorce, August 1, 2000 for VA purposes.  In 
addition, the veteran should be asked to provide additional 
information which would support her contention that the 
divorce was without fault of the eligible party.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should associate documents 
that verify the veteran's period of 
active duty service; as well as whether 
the veteran was either rated permanently 
and totally disabled and/or if the 
serviceperson is removed from the 
"missing status" list prior to the 
effective date of divorce, August 1, 
2000, with education folder.  

2.  The RO should request from the 
appellant documentation showing 
successful completion of any approved 
Harcourt classes within 12 weeks after 
August 1, 2000.

3.  If it is shown that the appellant 
successfully completed any courses within 
12 weeks after August 1, 2000, then the 
RO should explain to the appellant that 
the divorce decree in the record does not 
indicate whether the divorce was without 
fault of the appellant and request that 
she provide such evidence.

4.  Following completion of the 
development requested hereinabove, the RO 
must undertake to review the appellant's 
claim.  If any benefit sought on appeal 
remains denied, then the appellant and her 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response thereto.  Thereafter, the case 
should be returned to the Board for 
appellate review.

No action is required by the appellant until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




